DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendments
Claims 1-20 of U.S. Application 16/671,613 filed on October 29, 2021 are presented for examination.
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 11/02/2021 has been considered by the examiner.

Response to Arguments

Entry of Amendments
Amendments to claims 4 and 7 have been entered.


Rejections under USC 102 and 103
“Applicant's arguments filed on 10/29/2021 have been fully considered and are found persuasive. Currently no prior art has been found to meet the current claim limitations.”
Reasons for Allowance

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record taken alone or in combination fail to teach or suggest a structure for a Hall sensor, the structure comprising: a semiconductor body including a first surface and a sloped sidewall defining a Hall surface that intersects the first surface; a first well in the semiconductor body, the first well having a first section positioned in part beneath the first surface and in part beneath the Hall surface in combination with the other limitations of the claim. The prior art only discloses a vertical trench and contacts on top of the trench.  

Claims 2-14 are also allowed as they depend on allowed claim 1.

Regarding claim 15, the prior art of record taken alone or in combination fail to teach or suggest a method of forming structure for a Hall sensor, the method comprising: forming a first well in a semiconductor body including a first surface and a sloped sidewall defining a Hall surface that intersects the first surface, wherein the first well has a first section positioned in part beneath the first surface and in part beneath the Hall surface in combination with the other limitations of the claim. The prior art only discloses a vertical trench and contacts on top of the trench.  


Claims 16-20 are also allowed as they depend on allowed claim 15.

Conclusion


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868